United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3492
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               James Lee Flowers, III

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: June 5, 2015
                               Filed: June 22, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      James Flowers appeals from the judgment of the District Court1 denying his 28
U.S.C. § 2255 motion after an evidentiary hearing. The District Court granted

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.
Flowers a certificate of appealability on his claim that his counsel was ineffective for
failing to file a direct appeal as requested. After de novo review of Flowers’s
ineffective-assistance claim, according deference to the District Court’s credibility
findings, we conclude that the court did not clearly err in finding that Flowers did not
ask his attorney to file an appeal. See Walking Eagle v. United States, 742 F.3d 1079,
1082 (8th Cir. 2014). Accordingly, we affirm.
                          ______________________________




                                          -2-